Exhibit 10.13.1
Citicorp North America, Inc.
750 Washington Blvd.
Stamford CT 06901
February 12, 2009
WAIVER LETTER
CS Funding VII Depositor LLC
4445 Willard Avenue
Chevy Chase, Maryland 20815
CapitalSource Finance LLC
4445 Willard Avenue
Chevy Chase, Maryland 20815

     Re:   Sale and Servicing Agreement dated as of May 8, 2008 (as amended to
date, the “Agreement”), by and among CS Funding VII Depositor LLC, as the seller
(the “Seller”), CapitalSource Finance LLC, as the originator (the “Originator”),
and as the servicer (the “Servicer”), each of the Issuers from time to time
party thereto (collectively, the “Issuers”), each of the Liquidity Banks from
time to time party thereto (collectively, the “Liquidity Banks”), Citicorp North
America, Inc., as the administrative agent for the Issuers and Liquidity Banks
thereunder (the “Administrative Agent”); and Wells Fargo Bank, National
Association, not in its individual capacity but as the backup servicer (the
“Backup Servicer”), and not in its individual capacity but as the collateral
custodian (the “Collateral Custodian”).

Ladies and Gentlemen:
     We refer to the Agreement. Terms not otherwise defined in this letter (the
“Waiver Letter”) shall have the meanings set forth in the Agreement.
     The Servicer and the Seller each has informed the Administrative Agent that
Termination Events exist or may exist under the Agreement as the result of the
failure to comply with Section 10.1(c) thereof as of December 31, 2008,
January 31, 2009, and February 28, 2009 (the “Specified Events”). The Servicer
and the Seller have requested a temporary waiver of the Specified Events.
     In connection with such waiver request, each of the Seller and the
Servicer, jointly and severally, hereby represents and warrants as of the date
hereof that, other than with respect to the Specified Events, no event has
occurred and is continuing which constitutes a Termination Event or Unmatured
Termination Event.

 



--------------------------------------------------------------------------------



 



     In reliance of such representation and warranty, the Administrative Agent
and the Secured Parties each hereby waives the Specified Events for the period
from the date of this letter until March 8, 2009 or until such earlier or later
date as the Administrative Agent may indicate in writing in its sole and
absolute discretion.
     Please indicate your acceptance of this Waiver Letter by executing this
Waiver Letter below. This Waiver Letter (i) shall be governed by and construed
and interpreted in accordance with the laws of the State of New York without
giving effect to any choice of law provisions thereof (other than
Sections 5-1401 and 5-1402 of the General Obligations Law), (ii) may be executed
in any number of counterparts and by different parties hereto in separate
counterparts (including by facsimile or by electronic mail in portable document
format (pdf)), and (iii) shall become effective upon our receipt of executed
counterparts from all parties below of this Waiver Letter. If you have any
questions with respect to the foregoing, please contact Gerald Keefe at
(212)816-3416.

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent
      By:   /s/ Gerald Keefe         Name:   Gerald Keefe       Title:   Vice
President       CITIBANK, N.A.,
as a Liquidity Bank
      By:   /s/ Gerald Keefe         Name:   Gerald Keefe       Title:   Vice
President  

2



--------------------------------------------------------------------------------



 



            CHARTA, LLC,
as an Issuer
      By:   Citicorp North America, Inc.,
as Attorney-in-Fact             By:   /s/ Gerald Keefe         Name:   Gerald
Keefe       Title:   Vice President  

3



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED:

CS FUNDING VII DEPOSITOR LLC,
as the Seller
      By:   /s/ Jeffrey A. Lipson         Name:   Jeffrey A. Lipson      
Title:   Vice President & Treasurer       CAPITALSOURCE FINANCE LLC,
as the Originator and Servicer
      By:   /s/ Jeffrey A. Lipson         Name:   Jeffrey A. Lipson      
Title:   Vice President & Treasurer      

4